Citation Nr: 0908358	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  07-13 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease with protrusion, spondylosis, 
stenosis, and facet hypertrophy, prior to September 3, 2008.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease with protrusion, spondylosis, 
stenosis, and facet hypertrophy, since September 3, 2008.

3.  Entitlement to a rating in excess of 20 percent for post-
operative right shoulder impingement syndrome, to include 
degenerative changes, and an asymptomatic anterior scar, 
prior to September 3, 2008.

4.  Entitlement to a rating in excess of 40 percent for post-
operative right shoulder impingement syndrome, to include 
degenerative changes, and an asymptomatic anterior scar, 
since September 3, 2008.

5.  Entitlement to service connection for a respiratory 
disorder, claimed as bronchitis.

6.  Entitlement to service connection for herpes zoster.

7.  Entitlement to service connection for a cardiovascular 
disorder, claimed as chest pain.

8.  Entitlement to service connection for a right ankle 
disorder, claimed as osteoarthrosis.

9.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to 
October 1999. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri. 

The Veteran has filed claims for an increased rating for left 
ear hearing loss, and a new and material claim for service 
connection for right ear hearing loss.  Although November 
2008 VCAA notice was sent in response to these claims, these 
issues have not yet been adjudicated by the RO.  They are 
referred to the RO for further consideration.


FINDINGS OF FACT

1. Prior to September 3, 2008, the Veteran's low back 
disability was manifested by subjective complaints of pain; 
objective findings include limitation of motion but do not 
show incapacitating episodes requiring hospitalization, 
bedrest as prescribed by a physician, abnormal gait, or 
radiculopathy attributed to his low back disability. 

2.  Since September 3, 2008, the Veteran's low back 
disability has been manifested by subjective complaints of 
pain and numbness; the objective findings include limitation 
of motion but do not show incapacitating episodes requiring 
hospitalization or bedrest as prescribed by a physician; nor 
are neurological symptoms sufficient to warrant a separate 
rating demonstrated.  

3.  Prior to September 3, 2008, the Veteran was able to raise 
his right arm above his shoulder; his right shoulder 
disability was manifested by subjective complaints of pain; 
objective findings included limitation of motion but did not 
show ankylosis, malunion of the shoulder, or frequent 
shoulder dislocations. 

4.  Since September 3, 2008, the Veteran's right shoulder 
disability has been manifested by subjective complaints of 
pain; objective findings include limitation of motion but do 
not show ankylosis or impairment of the humerus. 

5.  A chronic respiratory disorder was not shown in service 
or for many years thereafter; chronic obstructive pulmonary 
disease (COPD) is not causally related to active service.

6.  Herpes zoster shown in service was acute and transitory 
and resolved without chronic residuals; a current diagnosis 
of herpes zoster is not shown. 

7.  A chronic cardiovascular disorder was not shown in 
service; current complaints of chest pain have not been shown 
to be related to cardiovascular pathology.

8.  A chronic right ankle disorder was not shown in service 
or for many years thereafter; osteoarthrosis of the right 
ankle is not causally related to active service. 

9.  A chronic disorder related to allergies was not shown in 
service or for many years thereafter; allergic rhinitis is 
not causally related to active service.


CONCLUSIONS OF LAW

1.  Prior to September 3, 2008, the criteria for a rating in 
excess of 10 percent for degenerative disc disease with 
protrusion, spondylosis, stenosis, and facet hypertrophy were 
not met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes (DCs) 5010-5242 (2008). 

2.  Since September 3, 2008, the criteria for a rating in 
excess of 20 percent for degenerative disc disease with 
protrusion, spondylosis, stenosis, and facet hypertrophy have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 
4.71a, DCs 5010-5242 (2008). 

3.  Prior to September 3, 2008,  the criteria for a rating in 
excess of 20 percent for  post-operative right shoulder 
impingement syndrome, to include degenerative changes, and an 
asymptomatic anterior scar, were not met. 38 U.S.C.A. §§ 
1155, 5103(a), 5103A , 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5010-5201 (2008).  

4.  Since September 3, 2008, the criteria for a rating in 
excess of 40 percent for post-operative right shoulder 
impingement syndrome, to include degenerative changes, and an 
asymptomatic anterior scar, have not been met. 38 U.S.C.A. 
§§ 1155, 5103(a), 5103A , 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5010-5201 (2008).  

5.  A respiratory disorder, claimed as bronchitis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159 (as amended), 3.303 (2008).

6.  Herpes zoster was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1111, 1131, 1132,  5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 3.303 (2008).

7.  A cardiovascular disorder, claimed as chest pain, was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.307, 3.309 
(2008).

8.  A right ankle disorder, claimed as osteoarthrosis, was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 
1111, 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.159 (as amended), 3.303, 3.307, 3.309(a) 
(2008).  

9.  Allergic rhinitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 
5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159 (as amended), 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  

Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to each claim.  

Low Back Disability

The Veteran is claiming entitlement to an increased rating 
for his low back disability. Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the 
evidence contains factual findings that show a change in the 
severity of symptoms during the course of the rating period 
on appeal, assignment of staged ratings would be permissible.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Prior to September 3, 2008

Service connection for a low back disorder was initially 
granted in a January 2001 rating decision. Prior to September 
3, 2008, the Veteran's low back disability was rated at 10 
percent disabling pursuant to DCs 5010-5242.  In order to 
warrant a higher rating, the evidence must show:

*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees (20 percent);
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees (20 percent); 
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); 
*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations (20 percent under DC 5003); 
or
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months (20 percent under 
DC 5243). 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 20 
percent rating, prior to September 3, 2008.  First, the Board 
finds that there is no basis for a higher rating based on 
forward flexion of the thoracolumbar spine.  

Specifically, in a July 2005 VA examination report, the 
Veteran's lumbar spine range of motion was reported as 
flexion to 90 degrees, extension to 30 degrees, side to side 
lateral flexion to 30 degrees bilaterally and side to side 
rotation to 30 degrees bilaterally.  The "normal" ranges of 
motions listed in the provided Note (2) are the maximum that 
can be used for calculating the combined range of motion.  
Under that mandate, the ranges of motion are added together 
as follows:

90 (forward flexion) + 30 (extension) + 
30 (left lateral flexion) + 30 (right 
lateral flexion) + 30 (right rotation) + 
30 (left rotation) = a total of 240 
degrees

The combined range of motion totaling 240 is considered the 
normal combined range of motion of the thoracolumbar spine.  
Although the Veteran complained of pain upon range of motion 
testing, the examiner commented that there was no loss of 
range of motion on repeated attempts.  Further, he moved 
against resistance without any difficulty.  Based on these 
results, the Board finds that the July 2005 VA examination 
results do not support a higher rating under this provision 
of the regulations.

Upon VA examination in January 2007, the Veteran's lumbar 
spine range of motion was reported as flexion to 90 degrees, 
extension to 5 degrees, side to side lateral flexion to 30 
degrees bilaterally and side to side rotation to 30 degrees 
on the right, and 20 degrees on the left.  Under Note (2), 
the ranges of motion are added together as follows:

90 (forward flexion) + 5 (extension) + 30 
(left lateral flexion) + 30 (right 
lateral flexion) + 30 (right rotation) + 
20 (left rotation) = a total of 205 
degrees

The combined range of motion totaling 205 degrees is also 
well above the level which would support a 20 percent rating.  
Even considering the Veteran's complaints of pain (forward 
flexion decreasing to 70 degrees upon repeated maneuvers, 
pain and discomfort on lateral and rotating testing), the 
Board finds that the January 2007 VA examination results do 
not support a higher rating under this provision of the 
amended regulations.  

The evidence as a whole simply does not reveal a low back 
disability picture more nearly approximating the next-higher 
evaluation.  In so finding, the Board has appropriately 
considered additional functional impairment per 38 C.F.R. §§ 
4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

Next, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour may warrant a higher 
rating.  However, upon VA examination in July 2005, it was 
noted that although there were complaints of pain on range of 
motion testing, there was no significant spasm of the 
muscles.  The examiner further noted that the Veteran's 
posture was erect, and his gait was steady. 

Although a November 2006 private treatment note indicated 
that the Veteran had back spasms, a December 2006 private 
treatment note reported that his gait was normal.  A few 
weeks later, another December 2006 private treatment note 
indicated that he had slightly increased lumbar lordosis 
however, it was noted that he ambulated independently with no 
assistive devises and without significant gait antalgia. 
Therefore, the medical evidence does not support a higher 
rating under this provision of the regulations.

With respect to an increased rating under DC 5003, the 
evidence of record does not indicate arthritis resulting in 
occasional incapacitating requiring hospitalization in the 
past 12 months. Specifically, at his July 2005 VA 
examination, the Veteran reported that he was able to 
continue his activities of daily living as well as his 
current profession.  

Moreover, at his January 2007 VA examination, he reported 
that no doctor had ordered bed rest or hospitalizations for 
his back in the past year.  As such, an increased rating 
based on DC 5003 is not for application.  Additionally, as 
the Veteran reported no incapacitating episodes related to 
his back at either VA examination, an increased rating is not 
for application under DC 5243.

In addition, a separate rating for neurological abnormality 
is not warranted.  In a July 2005 neurological examination, 
deep tendon reflexes were intact, bilaterally at his patella 
and ankles.  Further, sensation to sharp versus dull, 
vibratory sense and gross sensation were all well maintained.  

In a January 2007 VA examination, the examiner noted that 
sensory examination to the lower extremities revealed sharp 
versus dull, vibrary sense, and gross sensation were well 
maintained bilaterally.  Further, no muscle atrophy was noted 
and reflexes were normal to both lower extremities.  Thus, 
the evidence does not support a separate rating based on 
neurological impairment.

In sum, a rating in excess of 10 percent is not warranted 
prior to September 3, 2008. As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.

Since September 3, 2008

With respect to the claim for the period since September 
2008, the Veteran's low back disability is rated at 20 
percent disabling pursuant to DCs 5010-5242. In order to 
warrant a higher rating, the evidence must show:

*	forward flexion of the thoracolumbar spine 30 degrees or 
less; 
*	favorable ankylosis of the entire thoracolumbar spine;  
or 
*	intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but 
less than 6 weeks during the past 12 months (all at 40 
percent).

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 40 
percent rating, since September 3, 2008.   Indeed, a 
September 2008 VA examination revealed flexion of the 
thoracolumbar spine from 0 to 70 degrees, with pain beginning 
at 50 degrees.  Passive range of motion was documented as 0 
to 70 degrees.  Because even considering pain, flexion is not 
shown at 30 degrees or less, the findings above do not 
support a 40 percent evaluation.  

Additionally, the evidence does not reflect ankylosis of the 
spine.  While range of motion is limited, the present level 
of range of motion does not indicate a fixation of the spine.  
Moreover, the examiner commented that there was no 
thoracolumbar spine ankylosis.  Therefore, a higher rating 
based on ankylosis is not warranted.

While the Veteran has reported on-going back pain, the 
evidence does not show that he has been ordered bedrest by a 
physician.  Moreover, when asked at his September 2008 VA 
examination if he had a history of hospitalization or surgery 
with respect to his back, he responded that he did not. 

Further, although he reported that he had missed 1 week of 
work during the past 12 months, he did not indicate that this 
time was spent on ordered bedrest by a physician.  As he has 
not demonstrated that he experienced incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, a rating of 40 percent is 
not for application.  

In addition, a separate rating for neurological abnormality 
is not warranted.  Upon VA examination in September 2008, the 
Veteran complained of numbness and leg or foot weakness.  
However, upon motor examination he exhibited normal hip 
extension, knee extension, ankle dorsiflexion, ankle plantar 
flexion and great toe extension. Slightly reduced motor 
function was noted with respect to hip flexion.  The examiner 
commented that muscle tone was normal and there was no muscle 
atrophy.  

Upon sensory examination, normal results were noted for both 
his upper and lower extremities.  Upon reflex examination, 
hyperactive with clonus results were noted for his biceps, 
triceps, brachioradialis, knee jerk, and ankle jerk. However, 
Babinski's sign was normal for both his left and right 
plantar flexion.  Thus, the evidence does not support a 
separate rating based on neurological impairment.

In sum, a rating in excess of 20 percent is not warranted 
since September 3, 2008. As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.

Right Shoulder Disability

The Veteran is claiming entitlement to an increased rating 
for his right shoulder disability. The Board notes that the 
Veteran is appealing the initial disability ratings assigned 
for his right shoulder disability. As such, the claims 
require consideration of the entire time period involved, and 
contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

Prior to September 3, 2008

Service connection for a right shoulder disorder was 
initially granted in an April 2007. Prior to September 3, 
2008, the Veteran's right shoulder disability was rated at 20 
percent disabling pursuant to DCs 5010-5201.  
As an initial matter, the Board notes that the Veteran is 
right-hand dominant so the ratings will be considered for his 
"major" shoulder. In order to be assigned a rating in excess 
of 20 percent, the evidence must show the following:

*	ankylosis of the scapulohumeral articulation (30 percent 
under DC 5200); 
*	limitation of motion of the arm to midway between side 
and shoulder level (30 percent under DC 5201); 
*	malunion of the humerus of the major arm with marked 
deformity (30 percent under DC 5202); or
*	impairment of the humerus with recurrent dislocation at 
the scapulohumeral joint with frequent episodes and 
guarding of all arm movements (30 percent under DC 
5202).

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 30 
percent rating, prior to September 3, 2008.  First, the Board 
finds that ankylosis of the scapulohumeral articulation has 
not been shown. Ankylosis is defined as a fixation of the 
joint. At the January 2007 VA examination, range of motion 
testing was reported as forward flexion to 130 degrees, 
adduction to 120 degrees, 90 degrees of internal rotation, 
and 80 degrees of external rotation. While limited, these 
levels do not reflect a fixation of the joint and there is no 
basis for a higher rating for ankylosis.

Next, limitation of motion of the arm to midway between side 
and shoulder level has not been shown. One measurement of his 
motion is characterized as internal rotation. Holding a bent 
arm straight out from the body at the shoulder level is 
considered 0 degrees, and the arm down at the side of the 
body is considered 90 degrees. See 38 C.F.R. § 4.71, Plate 1. 
At the January 2007 VA examination, internal rotation was 
reported as 0 to 90 degrees, which is anatomically normal.

Further, shoulder flexion and abduction measure the ability 
to hold the arm straight out at shoulder level, with normal 
as 0 (arm straight down at side) to 180 degrees (arm straight 
over the head). Holding the arm straight out at shoulder 
level is considered 90 degrees. See 38 C.F.R. § 4.71, Plate 
1. 

In a May 2006 private physical therapy evaluation, flexion 
was reported as 150 degrees and abduction as 115 degrees.  At 
the time of the January 2007 VA examination, flexion was 
reported as 0-130 degrees and abduction as 0-120 degrees. 
While both the private treatment record and VA examination 
demonstrated limited range of motion, the evidence does not 
demonstrate limitation of motion of the arm to midway between 
side and shoulder level.  As such, there is no basis for a 
higher rating under DC 5201.

The Board has also considered whether the evidence 
demonstrates functional limitation of the shoulder so as to 
warrant a higher rating. The examiner noted that the Veteran 
stopped at 120 degrees of abduction because of pain, and at 
130 degrees of forward flexion because of pain. The examiner 
further commented that the Veteran was able to perform 
repeated maneuvers with no additional loss of range of 
motion.  Thus, even with pain, the evidence does not support 
a finding that range of motion is limited to midway between 
the side and shoulder level.

Next, the evidence does not reflect an impairment of the 
humerus such to warrant a higher rating under DC 5202. 
Specifically, a September 2005 VA X-ray noted mild changes of 
osteoarthrosis, but no acute fractures or dislocations. A 
March 2006 private X-ray indicated that the glenoid and 
humeral head appeared to be relatively normal.  

A January 2007 VA X-ray taken in conjunction with the VA 
examination demonstrated an intact and unremarkable humeral 
head.  Further, the AC joint and distal clavicle were normal. 
No fractures were noted. As the evidence does not show a 
marked deformity of the right shoulder or frequent recurrent 
dislocation or guarding of arm movements, there is no basis 
for a higher rating under DC 5202.

In sum, a rating in excess of 20 percent is not warranted 
prior to September 3, 2008. As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.

Since September 3, 2008

With respect to the claim for the period since September 
2008, the Veteran's right shoulder disability is rated at 40 
percent disabling pursuant to DCs 5010-5201. In order to 
warrant a higher rating, the evidence must show:

*	ankylosis of the scapulohumeral articulation (50 percent 
under DC 5200); 
*	fibrous union of the humerus (50 percent under DC 5202).

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 50 
percent rating, since September 3, 2008.  First, the Board 
finds that ankylosis of the scapulohumeral articulation has 
not been shown. The September 2008 VA examination report 
noted no ankylosis of the shoulder. As such, there is no 
basis for a higher rating under DC 5200. 

Further, an X-ray taken in conjunction with the September 
2008 VA examination noted that the heads of the humeri were 
normal.  Further, subacromial distance and glenohumeral joint 
spaces were normal.  There was no evidence of fracture.  As 
such, there is no basis for a higher rating under DC 5202. 

In sum, a rating in excess of 40 percent is not warranted 
since September 3, 2008. As the preponderance of the evidence 
is against the claim, the benefit of the doubt rule is not 
applicable.

With respect to the claims for increased ratings, the weight 
of evidence does not reflect that the disabilities at issue 
caused marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Further, at his most recent 
September 2008 VA examination, the Veteran reported that he 
was currently employed on a full-time basis.  Hence, referral 
for consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2008) is not warranted.

II.  Service Connection Claims 

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's 
claims folder.   Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
analysis below will focus specifically on what the evidence 
shows, or fails to show, as to each claim.  

Bronchitis

The service treatment records reflect that he sought 
treatment for bronchitis in January 1980, August 1982, 
February 1994, March 1994, and November 1996. 
Although there is no separation examination of record, the 
Board notes that the Veteran did not seek further treatment 
for bronchitis, throughout the rest of his active duty 
service.  Thus, following his treatment in November 1996, he 
spent the remaining almost three years in service, without 
complaints associated with bronchitis.  Therefore, it appears 
that his complaints were acute and transitory in nature.  

Next, the first post-service respiratory complaints were 
noted shortly after discharge in March 2000.  At that time, 
the Veteran was seeking a second opinion for a suspicious 
nodule that had appeared in a chest X-ray.  Upon further 
examination and testing, a private physician determined that 
there was no evidence of a suspicious nodule.  No other 
respiratory disorder was identified at that time.

Following this incident, the Veteran did not complain of any 
respiratory problems until July 2002, almost three years 
following his separation from service.  He was diagnosed with 
mild COPD, but bronchitis was not reported.  With respect to 
bronchitis, this condition was not diagnosed until a March 
2006 private treatment visit. 

In this case, although complaints of respiratory problems 
were initially raised five months following service, no 
diagnosis of bronchitis was made.  A pulmonary disorder was 
not diagnosed until July 2002, almost three years following 
his separation from service, when he was diagnosed with COPD 
(which has been related to smoking), but not bronchitis.  

In this case, the Board emphasizes the multi-year gap between 
discharge from active duty service (1999) and initial 
reported symptoms related to bronchitis in 2006 (a 7-year 
gap).  As such, the evidence does not support the claim based 
on continuity of symptomatology.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  Notably, in January 2007, he underwent a VA 
examination for purposes of evaluating his respiratory 
disorder. The VA examiner opined that "the Veteran certainly 
has respiratory symptoms with shortness of breath . . . but . 
. . this would not be at least as likely as not related to 
his bronchitis, which he had while in the service in 1982 and 
1994, but would be much more likely related to his continued 
heavy cigarette smoking." 

The opinion was provided following an examination and was 
accompanied by a rationale consistent with the evidence of 
record.  As such, it is found to be highly probative.  
Moreover, no other competent evidence in the claims folder 
refutes this opinion.

In sum, the Board acknowledges that the Veteran has a current 
diagnosis of respiratory disorder.  However, given the lack 
of a chronic respiratory disorder noted in service, the 
absence of identified symptomatology for several years after 
discharge, and the competent evidence is against a finding of 
nexus, the Board finds that equipoise is not shown and the 
benefit of the doubt rule does not apply.  As such, the Board 
is unable to grant the benefit sought. 

Herpes Zoster

In this case, the Veteran claims that he contracted herpes 
zoster while on active duty.  Indeed, his service treatment 
records show that he was seen on two occasions in May 1987 
for herpes zoster.  Although there is no separation 
examination of record, the Board notes that the Veteran did 
not seek further treatment for herpes zoster throughout the 
rest of his active duty service.  Thus, following his 
treatment in May 1987, he spent over 10 years in service, 
without complaints associated with herpes zoster.

Moreover, and significantly, the post-service evidence does 
not reflect a current diagnosis of herpes zoster.  
Specifically, when examined in February 2000, the VA examiner 
noted that although the Veteran had a history of having 
herpes zoster in the past, there was no evidence of this 
condition at the present time.  Upon VA examination in 
January 2007, the examiner noted that the Veteran was not 
currently undergoing any treatment for herpes zoster.  He 
further commented that there was no herpes zoster seen upon 
examination.  

Based on the above listed treatment records, the post-service 
evidence fails to contain a diagnoses of herpes zoster.  In 
this regard, the Board finds that herpes zoster has not been 
objectively demonstrated.  As such, the Veteran's claim of 
entitlement to service connection for herpes zoster must 
fail.  Indeed, in the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Cardiovascular Disorder

The Board notes that the Veteran is currently service-
connected for hypertension.  The claim currently on appeal 
relates to a cardiovascular disorder, claimed by the Veteran 
as chest pain.  The service treatment records reflect that he 
sought treatment for chest pain on various occasions during 
service (April and June 1989, February 1997, December 1998, 
September 1990).  While chest pain was noted, a 
cardiovascular disorder, separate from hypertension, was not 
diagnosed. 

Although there is no separation examination of record, the 
Board notes that the Veteran did not seek further treatment 
for a cardiovascular disorder, throughout the rest of his 
active duty service.  Thus, following his treatment in 
September 1990, he spent nine years in service, without 
complaints associated with chest pain.  Therefore, it appears 
that his complaints were acute and transitory in nature and 
resolved without identified cardiovascular pathology.  

Next, post-service evidence does not reflect complaints or 
treatment for chest pain until January 2002, over two years 
following separation from service.  At that time, the Veteran 
reported a history of chest pain. A February 2002 private 
echocardiogram noted normal results.  In a January 2007 VA 
examination, the examiner noted an unremarkable cardiac 
examination.  Additionally, there was no evidence of 
congestive heart failure.  The examiner commented that 
although the Veteran had had periodic episodes of chest 
discomfort, there was no current diagnosis or treatment for 
any coronary problem.

Significantly, service connection is granted only for 
disability, not on the basis of symptomatology which may 
suggest the presence of an underlying disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As 
such, chest pain is a clinical finding only and is not deemed 
to be a disability for which compensation is payable; rather, 
"chest pain" is a symptom.  In order to be granted service-
connection, there must be some underlying disability shown.  

In sum, given the lack of an identified cardiovascular 
disorder in service and the absence of a current disorder, 
the Board finds that equipoise is not shown and the benefit 
of the doubt rule does not apply.  As such, the Board is 
unable to grant the benefit sought. 

Right Ankle

The Board notes that the Veteran originally filed a claim for 
service connection for right foot plantar fasciitis. This 
claim was denied in a January 2001 rating decision. The claim 
currently on appeal deals only with the Veteran's right 
ankle, not his foot.  As such, the evidence discussed in this 
section relates only to the Veteran's right ankle, as opposed 
to including information regarding his right foot. 

The service treatment records reflect that he sought 
treatment for an ankle sprain in June 1988.  In June 1995, he 
again sought treatment for a twisted ankle. At that time he 
was diagnosed with "inflamed plantar fascia." No diagnosis 
was made with respect to his ankle.  Although there is no 
separation examination of record, the Board notes that the 
Veteran did not seek further treatment for his right ankle 
throughout the rest of his active duty service.  Thus, it 
appears that his complaints were acute and transitory in 
nature.  

Next, post-service evidence does not reflect complaints or 
treatment for right ankle pain until September 2005, over 
five years following separation from service.  Although a 
foot examination in February 2000 noted some right ankle 
pain, the examiner indicated that there was no pathology 
found on the Veteran's right ankle. When he sought treatment 
in September 2005, he indicated that his right ankle began to 
give him problems while doing physical training when 
stationed in Italy.  An X-ray taken at that time indicated 
osteoarthrosis of the right ankle.

In this case, although complaints of right ankle pain were 
initially raised five months following service, no diagnosis 
was made at that time.  A right ankle pathology was not 
diagnosed until September 2005, five years following his 
separation from service.  

The Board emphasizes the multi-year gap between discharge 
from active duty service (1999) and initial pathology to 
right ankle complaints in 2005 (a 5-year gap).  As noted 
above, evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since service, 
can be considered as evidence against the claim. See Maxson, 
230 F.3d at 1333; see also Mense, 1 Vet. App. at 356.

Moreover, the Board finds that the competent evidence does 
not otherwise show that the Veteran's currently-diagnosed 
right ankle disorder is related to active service.  
Specifically, no medical professional has established a 
relationship between the two.  As the evidence of record 
fails to establish any documented clinical manifestations of 
osteoarthrosis of the right ankle within the applicable time 
period, the criteria for presumptive service connection on 
the basis of a chronic disease have not been satisfied.  

In sum, the Board acknowledges that the Veteran has a current 
diagnosis of osteoarthrosis of the right ankle.  However, 
given the lack of a chronic right ankle disorder noted in 
service, the absence of identified symptomatology for several 
years after discharge, and no medical nexus between the 
Veteran's current complaints and active duty, the Board finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  

Allergic Rhinitis

The service treatment records reflect that he sought 
treatment for sinus congestion in September and October 1989.  
Although there is no separation examination of record, the 
Board notes that the Veteran did not seek further treatment 
for sinuses, throughout the rest of his active duty service.  
Thus, following his treatment in October 1989, he spent 10 
years in service without complaints associated with sinuses.  
Therefore, it appears that his complaints were acute and 
transitory in nature.  

Next, post-service evidence does not reflect complaints or 
treatment for sinus problems until April 2001, almost two 
years following separation from service.  When examined in 
February 2000, shortly following separation from service, the 
examiner noted that the Veteran's nose, sinuses, mouth and 
throat were within normal limits.  When he initially sought 
treatment for his allergies in April 2001, he indicated that 
he suffered from drainage, coughing, sore throat, sneezing, 
and watery, itchy eyes.  He was diagnosed with allergies and 
rhinitis due to pollen. 

The Board emphasizes the multi-year gap between discharge 
from active duty service (1999) and initial reported symptoms 
related to sinus problems in 2001 (almost 2-year gap). As 
noted above, the absence of medical complaints for a period 
of time can be considered in resolving a claim, particularly 
given normal findings in the period closer to discharge.  See 
Maxson, 230 F.3d at 1333.  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  Notably, in July 2005, he underwent a VA 
examination for purposes of evaluating his sinus disorder. 
The VA examiner opined that the Veteran's complaints of 
allergic rhinitis were "not at least as likely as not 
related to the case of sinusitis he suffered while in the 
service.  Veteran currently is continuing to smoke at least a 
half a pack of cigarettes daily and in the opinion of this 
examiner this would be a more likely cause of his current 
symptoms." 

The opinion was provided following an examination and was 
accompanied by a rationale consistent with the evidence of 
record.  As such, it is found to be highly probative.  
Moreover, no other competent evidence in the claims folder 
refutes this opinion.

In sum, the Board acknowledges that the Veteran has a current 
diagnosis of an allergy disorder.  However, given the lack of 
a chronic allergy disorder noted in service, the absence of 
identified symptomatology for several years after discharge, 
and the competent evidence is against a finding of nexus, the 
Board finds that equipoise is not shown and the benefit of 
the doubt rule does not apply.  As such, the Board is unable 
to grant the benefit sought. 

With respect to the claims for service connection, the Board 
has additionally considered the Veteran's statements that his 
disorders began while he was in active duty.  In this regard, 
the Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board has weighed his statements against the absence of 
documented pathology for the claimed disorder for several 
years following discharge, i.e. respiratory (7 years), right 
ankle (5 years), rhinitis (2 years), and finds his more 
current recollections as to symptoms experienced in the 
distance past, made in connection with a claim for benefits 
as less probative.  Moreover, pathology associated with 
herpes zoster and a cardiovascular disorder have not been 
shown.  Therefore, continuity has not here been established, 
either through the competent evidence or through his 
statements.  

With respect to all the Veteran's claims (increased rating 
and service connection), the Board has also considered the 
statements of the Veteran asserting a relationship between 
these disorders and active duty service.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

As to the increased rating claims, the Board acknowledges the 
Veteran's belief that his symptoms are of such severity as to 
warrant higher ratings for his back and shoulder 
disabilities; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record. 

Therefore, the Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disabilities are evaluated, more probative than the 
Veteran's assessment of the severity of his disabilities.

As to the service connection claims, the Board attaches 
greater probative weight to the clinical findings than to the 
Veteran's statements.  See Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (holding that interest in the outcome of a 
proceeding may affect the credibility of testimony). 

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not 
applicable and the appeals are denied.

III.  VCAA

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

With respect to the Veteran's right shoulder disability 
increased rating claims, he is challenging the initial 
evaluations following the grant of service connection. Courts 
have held that once service connection is granted the claim 
is substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's 
private treatment records, and he was afforded VA 
examinations in January 2007 and September 2008. The Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 

With respect to the back claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2005,  prior to the RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that he had actual knowledge of the rating element 
of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in March 2006.  
Any questions as to the appropriate effective date to be 
assigned are moot as the claim has been denied.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in April 2005, does not meet the requirements of 
Vazquez-Flores and is not sufficient as to content and 
timing, creating a presumption of prejudice.  Nonetheless, 
such presumption has been overcome for the reasons discussed 
below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim for an 
increased rating for his back.  Specifically, the April 2005 
VCAA letter requested that he submit all evidence in his 
possession showing that his service-connected disability had 
increased in severity, including personal statements and 
statements from individuals who could describe the severity 
of his disability.

Additionally, an April 2007 and September 2008 statement of 
the case (SOC) informed him of the specific rating criteria 
used for the evaluation of his claim. The September 2008 SOC 
additionally advised him of the rating considerations of 
38 C.F.R. §3.321(b)(1), explaining that ratings are based 
upon the average impairments of earning capacity, and also 
presented him with the diagnostic code used to evaluate 
disabilities of the musculoskeletal system that are painful 
on examination.  

Based on the evidence above, the Veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claim. 

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
correspondence.  Specifically, in his March 2005 claim for an 
increased rating, he requested that he be re-evaluated for 
his condition.  He indicated that his private physician had 
placed him on 2400 mg of Motrin for his back pain and 
shoulder problems. These statements demonstrate his actual 
knowledge in understanding of the information necessary to 
support his claim for an increased rating. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records 
and the Veteran submitted private treatment records.  
Additionally, VA examinations were completed in July 2005, 
January 2007, and September 2008. Therefore, the available 
records and medical evidence have been obtained in order to 
make an adequate determination as to this claim. 

With respect to the Veteran's service connection claims 
(bronchitis, herpes zoster, cardiovascular disorder, right 
ankle, allergic rhinitis), the VCAA duty to notify was 
satisfied by way of letters sent to the Veteran in April 2005 
and February 2007 that fully addressed all notice elements 
and were sent prior to the initial RO decisions in these 
matters.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.    

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in March 2006, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issues on appeal.  
Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

First, the RO has obtained VA outpatient treatment records.  
Further, the Veteran submitted private treatment records. 
Moreover, specific VA medical examinations pertinent to the 
issues on appeal were obtained in February 2000 (ankle), 
February 2000 and January 2007 (herpes zoster), February 2000 
and January 2007 (cardiovascular disorder), January 2007 
(bronchitis), and July 2005 (allergic rhinitis). 

Although a medical nexus opinion regarding the Veteran's 
right ankle was not obtained, given the absence of in-service 
evidence of chronic manifestations of the disorder,  no 
evidence of the disorder for many years after separation, and 
no competent evidence of a nexus between service and this 
particular claim, a remand for a VA examination would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to make an 
adequate determinations as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A rating in excess of 10 percent for degenerative disc 
disease with protrusion, spondylosis, stenosis, and facet 
hypertrophy, prior to September 3, 2008, is denied.

A rating in excess of 20 percent for degenerative disc 
disease with protrusion, spondylosis, stenosis, and facet 
hypertrophy, since September 3, 2008, is denied.

A rating in excess of 20 percent for post-operative right 
shoulder impingement syndrome, to include degenerative 
changes, and an asymptomatic anterior scar, prior to 
September 3, 2008, is denied.

A rating in excess of 40 percent for post-operative right 
shoulder impingement syndrome, to include degenerative 
changes, and an asymptomatic anterior scar, since September 
3, 2008, is denied.

Service connection for a respiratory disorder, claimed as 
bronchitis, is denied. 

Service connection for herpes zoster is denied. 

Service connection for a cardiovascular disorder, claimed as 
chest pain, is denied.

Service connection for a right ankle disorder, claimed as 
osteoarthrosis, is denied.

Service connection for allergic rhinitis is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


